Citation Nr: 1624583	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript from with that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  At the time of the hearing, the Veteran submitted private treatment records dated from June 2007 to December 2013 as well as a waiver of the Agency of Original Jurisdiction's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).

The Board recognizes that the Veteran's representative attempted to raise the issue of entitlement to service connection for residuals of a traumatic brain injury (TBI) during the March 2016 hearing.  See March 2016 Board Hearing Transcript, page 12.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDING OF FACT

The evidence of record reflects that the Veteran's Meniere's disease is at least as likely as not a result of active duty service or service connected disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by service connected disability.

The Veteran's service treatment records (STRs) are largely silent for complaints or treatment related to Meniere's disease.  No abnormalities were in the clinical evaluation of the December 1969 separation examination.  However, the Veteran was given an H3 profile, and it was noted that he had conductive hearing loss bilaterally.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service)).  The profile specified that he was not to be given an assignment involving the habitual or frequent exposure to loud noises or firing of weapons.  In the Veteran's December 1969 Report of Medical History, he denied having a history of a head injury.  He reported hearing loss; dizziness or fainting spells; and ear, nose, or throat trouble.  A subsequent January 1970 STR indicated that the Veteran had bilateral hearing loss and tinnitus, but not vertigo.

The Veteran reported that he experienced two or three episodes of dizziness during service.  See August 2010 Statement in Support of Claim.  However, he did not seek treatment for these symptoms.  See Tr., page 3.

Initially, the Board finds that the Veteran engaged in combat with the enemy during service.  The Veteran's DD 214 documents that he received the Vietnam Gallantry Cross, an award that the Vietnamese government gave to units for valorous combat achievement.  See U.S. Dep't of Army, Reg. 600-8-22, Personnel-General:  Military Awards 129 (June 25, 2015).  In terms of in-service noise exposure, the Veteran reported that he worked in Vietnam as a helicopter machine gunner, a member of the helicopter crew, and as a personnel clerk.  See November 2010 VA examination; December 2013 letter from Dr. W.  He described being exposed to helicopter jet engine noise and weapon firing during service with ineffective hearing protection.  See November 2010 VA examination.  The Veteran's DD 214 lists his military occupational specialty as a clerk typist and reflects that he was awarded the Air Crew Wing insignia.  In addition, a March 1969 Gunner's Flying Duty Medical Clearance Statement stated that the Veteran was qualified to perform duty as an aerial gunner.  A June 1969 STR also showed that the Veteran received medical treatment in Vietnam.  Based on this evidence, the Board finds that the Veteran's reports of in-service noise exposure are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).

The Veteran's post-service noise exposure consisted of using power tools with hearing protection, as well as listening to loud music, hunting, recreational shooting, riding a motorcycle, and using personal watercraft without hearing protection.  See November 2010 VA examination.  

The Veteran testified that he first experienced symptoms of dizziness and vertigo after service in 1981.  See Tr., page 6-7.  A January 1981 treatment record from the University Hospital Medical Center, San Diego stated that the Veteran had persistent left ear tinnitus and high frequency left ear hearing loss.  The record additionally noted that he had a history of vertigo.  The record stated that the Veteran still had mild episodes of rotational dizziness, and he had experienced an episode of giddiness with a rotational component two weeks before the appointment.  The record also documented that the Veteran received noise exposure from 1968 to 1970 from airplane turbines.  He was given an assessment of Meniere's disease.

During a November 2010 VA examination, the Veteran informed the VA examiner that after his initial diagnosis of Meniere's disease in 1981, doctors ruled out the possibility of an intracranial tumor in 2000.  In an April 2011 opinion, the November 2010 VA examiner stated that the etiology of Meniere's disease cannot be determined without resorting to mere speculation.  The Board finds that this opinion has no probative value as the examiner provided no explanation as to why an opinion regarding etiology could not be rendered.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In a December 2013 letter, Dr. W. noted the Veteran's reports of in-service noise exposure.  In addition, the Veteran had also informed Dr. W. that he experienced symptoms of tinnitus, hearing loss, and feeling dazed after he was exposed to the explosions from two separate rocket attacks in January 1968 and May 1969.  Dr. W. observed that after service, the Veteran continued to experience aural fullness, fluctuating tinnitus, progressive hearing impairment, and more severe episodic vertigo.  Based on a January 2012 assessment, he diagnosed the Veteran with vertigo syndrome - endolymphatic hydrops.  Dr. W. opined that the repetitive acoustic trauma that the Veteran experienced during service as a well as his history of concussions following rocket attacks led to the development of posttraumatic endolymphatic hydrops (Meniere's disease).  Dr. W. explained that this disorder involves increased pressure in the inner ear that is similar to glaucoma in the eye.  According to Dr. W., the Veteran's complaints of hearing loss and tinnitus followed by the onset of vertigo supported the diagnosis.  The Veteran's vertigo was secondary to the labyrinthine trauma that occurred following the repetitive acoustic trauma and the concussions.

The Board finds that this opinion is highly probative as it is based on clinical data and other rationale.  In addition, Dr. W.'s conclusion is supported by the evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the most probative evidence of record supports a finding that the Veteran's Meniere's disease was caused, in part, by his in-service acoustic trauma.  Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for Meniere's disease are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Meniere's disease is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


